DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
This Action is in response to communications filed 01/18/2022.
Claims 1, 9, 15-17, and 21 have been amended.
Claim 22 is newly added.
Claims 1-22 are pending.
Claims 1-22 are rejected.

Response to Arguments
In Remarks filed on 01/18/2022, Applicant substantially argues:
The applied reference Gupta in the rejection of claim 8, and similar claim 16, which is cited as disclosing periodic evaluation of the storage device is based on, as interpreted by the Applicant, “actual failures” as opposed to identifying blocks which have not yet failed.  Applicant’s arguments filed have been fully considered but they are not persuasive. As indicated in the previous Office action dated 09/16/2021, Gupta discloses details pertaining to the periodic evaluation of storage health and this information is relied upon in the obviousness rejection for teaching the claimed limitation. It is further disclosed in Paragraph [0065] that the predictive technique involves “[0065] The technique, thus, provides preventative measures in view of observed (and reported) errors which, if not pursued, may result in an onerous situation for a system administrator or cause a catastrophic failure beyond the redundancy ability of the storage array. It should be noted that the errors observed (e.g., SMART data) in accordance with the predictive technique are SSD-based errors that facilitate the predictive analysis (i.e., predicted failure) and determinations described herein.” Therefore it is presented that the identifying of potential failure is not necessarily derived from actual observed failure but instead derived from observed and reported storage errors.
The use of the term “contiguous” in claims 2, 10, and 18 is to follow the ordinary and customary meaning of the term and therefore is argued to be definite and supported by the originally filed Specification Page 13 regarding most recent errors as being “connected throughout in an unbroken sequence” as is defined by Merriam-Webster. Applicant’s arguments filed have been fully considered and they are found to be persuasive. The Examiner therefore withdraws the 35 U.S.C. 112(b) rejections made in the Office action dated 09/16/2021.
The applied reference Patapoutian does not disclose the amended limitation of claim 1, and similarly amended claims 9 and 17, of identifying a first block as a suspect block based on device-based log data having more errors than a second block. In particular, Applicant determines that Patapoutian receives information related to the reliability of the block and performs data capacity adjustment as a single process as opposed to the limitation recited in the claims of identifying the block as a first, distinct step. Furthermore, it is argued that Patapoutian does not disclose performing the verifying of the block selectively for the suspect block as recited in claim 4. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejections made in response to Applicant’s amendments. 
The applied references fail to disclose the limitation of dependent claims 2-8, 10-16, and 18-21 by virtue of dependency on respective independent claims for the reasons identified above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejections made in response to Applicant’s amendments.
Newly added claim 22 is addressed for the first time in the current action.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated January 18, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patapoutian et al. (US 2011/0252289) in view of Huang et al. (US 2017/0277471).

Regarding claim 1, Patapoutian discloses, in the italicized portions, a Solid State Drive (SSD), comprising: flash storage for data, the flash storage organized into at least a first block and a second block ([0029] Storage device includes a controller 12 and a storage block 14. In some examples, storage device 10 may be a block storage device that provides read and/or write access to data in logical blocks. In some examples, storage device 10 may be a solid state drive (e.g., a flash drive), a hard drive, or any other type of data storage device.); a controller to manage reading data from and writing data to the flash storage ([0030] Controller 12 is configured to handle requests received from a host device to store data to and retrieve data from storage block 14. Controller includes a processor 16, a memory 18, a host device interface 20, and a storage block interface 22.); metadata storage to store device-based log data for errors in the SSD ([0082] The reliability information provided by p/e cycle input 42, p/e time input 44, and/or error log input 46 may, in some examples, be stored as part of reliability information 28 in memory 18 of storage device 10. In additional examples, the reliability information provided by p/e cycle input 42, p/e time input 44, and/or error log input 46 may be stored in storage block 14 of storage device 10, e.g., as metadata for a data block within storage block 14.); and identification firmware that may be executed on a processor, the identification firmware configured to identify the first block as a suspect block based at least in part on the device-based log data, wherein the device-based log data identifies more errors for the suspect block than for the second block. Herein it is disclosed a flash storage device including a controller which may execute instructions which monitor metadata stored in the flash storage device and adjust operations of the device based on obtained information to target identified storage units. The Examiner notes the reliability information, which is stored as metadata in the device, which is noted to be analogous to the device-based log data. Patapoutian does not explicitly address the identification firmware as identifying the first block as a suspect block based on device-based log data which identifies more errors for the suspect block than the second block. Regarding this limitation, Huang discloses in Paragraph [0037] “In step S251, the controller 110 may perform a rough scan to the non-volatile storage blocks (the physical blocks of the non-volatile storage circuit 130) corresponding to the corresponding logical block address group (i.e., a group corresponding to the largest read-count value found in step S310). In step S252, the controller 110 may learn whether the number of error bits in the physical page is greater than a first threshold. The first threshold may be decided according to design requirements… When the number of error bits in the selected physical page is less than the first threshold, the process of FIG. 3 is ended (to wait for the next idle period). When the number of error bits in the selected physical page is greater than the first threshold, it means that the non-volatile storage block (the physical block of the non-volatile storage circuit 130) to which the selected physical page belongs is the suspect storage block, and thus the controller 110 may proceed to step S253 in order to perform a fine scan.” Herein it is disclosed by Huang that a suspect block may be identified via a rough scan wherein the number of error bits for the page of the block is compared to a threshold further wherein the threshold may be decided according to design requirements. In this manner, a suspect block is separately identified before performing additional processing steps such as a fine scan. In context of Patapoutian Paragraph [0081] “The number of errors may refer to any combination of read errors, write errors, program errors and/or erase errors for one or more particular data blocks. In further examples, such information may include a moving average of the number of errors for recent read, program and/or erase cycles. The moving average may be based on a particular time window or on a window defined by a particular number of the most recent erase and/or program operations”, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the recent errors for the block to another block in order to identify blocks as having potential to fail as disclosed by Patapoutian with the multi-step process as disclosed by Huang in order to perform the scan operation on suspect blocks in order to minimize impact on the operating efficiency of the storage device (Huang [0051]). Patapoutian and Huang are analogous art because they are from the same field of endeavor of managing storage device operations.
Regarding claim 9, Patapoutian discloses, in the italicized portions, a method, comprising: tracking errors in a Solid State Drive (SSD), the SSD including at least a first block and a second block ([0029]); storing device-based log data about the errors in the SSD ([0082]); and identifying the first block as a suspect block based at least in part on the device-based log data, wherein the device-based log data identifies more errors for the suspect block than for the second block. Patapoutian does not explicitly address identifying the first block as a suspect block based on device-based log data which identifies more errors for the suspect block than the second block. Regarding this limitation, Huang discloses in Paragraph [0037] that a suspect block may be identified via a rough scan wherein the number of error bits for the page of the block is compared 
Regarding claim 17, an article, comprising a non-transitory storage medium, the non-transitory storage medium having stored thereon instructions that, when executed by a machine ([0177] If implemented in software, the techniques may be realized at least in part by a computer-readable data storage medium comprising code with instructions that, when executed by one or more processors, performs one or more of the methods described above.), result in: tracking errors in a Solid State Drive (SSD), the SSD including at least a first block and a second block ([0056] The terms side information and reliability information, as used herein, may refer to any information that indicates or is effected by the aging of a storage device. In some examples, the side information and reliability information may include any combination of information provided by one or more of p/e cycle input 42, p/e time input 44, and error log input 46. The reliability information may include information related to the reliability or aging of one or more particular data blocks and/or storage cells within a storage device. For example, the reliability information may be associated with a particular data block or storage unit within storage block 14. And [0029]); 20storing device-based log data about the errors in the SSD ([0082]); and identifying the first block as a suspect block based at least in part on the device-based log data, wherein the device-based log data identifies more errors for the suspect block than for the second block. Patapoutian does not explicitly address identifying the first block as a suspect block based on device-based log data which identifies more errors for the suspect block than the second block. Regarding this limitation, Huang discloses in Paragraph [0037] that a suspect block may be identified via a rough scan wherein the number of error bits for the page of the block is compared to a threshold further wherein the threshold may be decided according to design requirements. In this manner, a suspect block is separately identified before performing additional processing steps such as a fine scan. Claim 17 is rejected on a similar basis as claim 1.

s 2-5, 7, 10-13, 15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Patapoutian in view of Huang and further in view of Minamimoto (US 2013/0282961).

Regarding claim 2, Patapoutian and Huang do not explicitly disclose the SSD according to claim 1, wherein: the errors in the SSD include a first contiguous set of errors and a second contiguous set of errors; and the metadata storage stores device-based log data for the second contiguous set of the errors in the SSD. Regarding this limitation Minamimoto discloses in Paragraphs [0034] and [0063-0064] “[0034] In the case that an error such as write error, erasure error, or read error occurs, the error log management section 33 writes the error log 13 into the NAND flash 10 with reference to the error log management information 23 on the RAM 20 and updates the error log management information 23 on the RAM 20 along with writing of the error log. The error log 13 includes a ring buffer that can accumulate and store a prescribed number M of error log data. The ring buffer includes a data section for accumulating and recording a prescribed number of error log data and an indicator section for identifying the latest error log data. [0063] FIG. 15 shows a recording operation of the 251st log data when a 251st error occurs. This recording operation is not divided into a first half-process and a second half-process, but rather it is simultaneously carried out. As shown in FIG. 15, before a 251st error occurs, the data #1 to the data #240 are recorded in the buffers BF0-BF239, the data #241 to the data #249 are recorded in the buffers BF240-BF248 of the page #489, and only the buffer BF249 is empty. In addition, the log number "250" is recorded in the indicator 51 of the page #489, and the log data (#250) of the log number "250" to be recorded in the buffer BF249 are recorded on the latest log data area LD. [0064] The error log management section 33 updates the last page arrangement information 23d of the error log management information 23 to the page address 490 from the page address 489 along with this recording operation. As a result, the page #489 is invalidated. Moreover, the data #1, which have been recorded in the buffer BF0, is invalidated by the data #251 to be recorded in the buffer BF0.” Herein it is disclosed by Minamimoto that the error log is designed to store a specific number of errors which 
Regarding claim 3, Patapoutian and Huang further disclose the SSD according to claim 2, wherein: the metadata storage is further configured to store precise block-based data regarding the errors in the SSD (Patapoutian [0073] As already discussed above, p/e cycle input 42, p/e time input 44, and/or error log input 46 provide device aging information and/or reliability information to reliability module 40. In some examples, p/e cycle input 42 may include information related to a number of erase cycles (e.g., erase operations) that have occurred for one or more data blocks within a storage device and/or information related to a number of program cycles (e.g., program operations) that have occurred for one or more data blocks within a storage device. For example, such information may include the total number of erase and/or program cycles that have occurred over the lifetime of the storage device with respect to one or more data blocks.); and the SSD further comprises verification firmware that may be executed on the processor, the verification firmware configured to determine whether the suspect block is predicted to fail based at least in part on both the precise block-based data and the device-based log data (Huang [0038] In an embodiment, the controller 110 may perform the fine scan only to valid physical pages of the suspect storage block. A corresponding relation between addresses of the valid physical page and the logical addresses may be recorded into a table. That is to say, each of the addresses of the valid physical page of the memory may be corresponding to one specific logical address. For instance, the addresses of the valid physical page of the suspect storage block may be obtained by using a look-up table before performing the fine scan to the valid physical page. In step S254, the controller 110 may learn whether the number of error bits in the physical page is greater than a second threshold according to a result of the fine scan. The second threshold may be decided according to design requirements.). The Examiner notes that the lifetime history of the data blocks in the device is interpreted as the precise block based data as viewed in light of the originally filed Specification. In this manner, Patapoutian discloses that the historical information may be used in combination with instantaneous information, otherwise interpreted as the device-based log data as claimed, and therefore it would be obvious to one of ordinary skill in the art to process suspect blocks as disclosed by Huang using information as maintained by Patapoutian to determine block health.
Regarding claim 4, Huang further discloses the SSD according to claim 3, wherein the verification firmware is executed selectively for the suspect block ([0038] The controller 110 may decide whether to perform the fine scan to one suspect storage block of the non-volatile storage blocks corresponding to the corresponding logical block address group based on a result of the rough scan. In step S253, the controller 110 may perform the fine scan to the suspect storage block (or check all physical pages of the suspect storage block). In an embodiment, the controller 110 may perform the fine scan only to valid physical pages of the suspect storage block. A corresponding relation between addresses of the valid physical page and the logical addresses may be recorded into a table. That is to say, each of the addresses of the valid physical page of the memory may be corresponding to one specific logical address. For instance, the addresses of the valid physical page of the suspect storage block may be obtained by using a look-up table before performing the fine scan to the valid physical page.). Herein it is disclosed the fine scan is only performed on suspect blocks based on the rough scan. In this manner, the fine scan is interpreted as the verification process as claimed.
Regarding claim 5, Patapoutian and Huang further disclose the SSD according to claim 3, wherein the verification firmware is configured to 25retire the suspect block based at least in part on the precise block-based data and the device-based log data (Patapoutian [0074] In some examples, storage device 10 may utilize a wear leveling algorithm that keeps track of program/erase cycles (p/e-cycles). In such an algorithm, blocks with larger p/e-cycle counts are generally deemed to be less reliable, and may eventually be retired. According to this disclosure, rather than using p/e-cycles to merely retire blocks, reliability module 40 may take appropriate actions (e.g., adjusting variable ECC output 48 and/or variable alphabet output 50) to improve reliability and maintain operation of the blocks having larger p/e-cycle counts.). Herein it is disclosed that the system may manipulate the granularity with which the blocks store data and ultimately the blocks may be retired from operation. In this manner, the disclosure notes retirement of blocks and additionally indicates variable levels of storage retirement through adjusting the raw data capacity of storage units as noted in Paragraphs [0038] and [0040] and [0063]. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the data migration as performed by Huang may be in conjunction with the block retirement as disclosed by Patapoutian to address block wear.
Regarding claim 7, Patapoutian further discloses the SSD according to claim 2, wherein the identification firmware is configured to derive approximate block-based data from the device-based log data ([0071] and [0081] In further examples, such information may include a moving average of the number of errors for recent read, program and/or erase cycles. The moving average may be based on a particular time window or on a window defined by a particular number of the most recent erase and/or program operations. In some examples, the error log input 46 may be a single bit which is reset when the number of errors is above a particular threshold, and set when the number of erase and/or program cycles is below a particular threshold. In some examples, if a block has been read, an error log generated by the ECC unit may be stored in the metadata to reflect the health of a particular block.). Herein the average data is interpreted as the derived approximate block-based data as it calculated from a particular time window. This interpretation is found to be consistent with the originally filed Specification Page 6
Regarding claim 10, Patapoutian and Huang do not explicitly disclose the method according to claim 9, wherein: the errors in the SSD include a first contiguous set of errors and a second contiguous set of errors; and storing the device-based log data about the errors in the SSD include storing the device-based log data for the second contiguous set of the errors. Regarding this limitation Minamimoto discloses in Paragraphs [0034] and [0063-0064] that the error log is designed to store a specific number of errors which is found analogous to the second contiguous set of errors. Claim 10 is rejected on a similar basis as claim 2.
Regarding claim 11, Patapoutian and Huang further disclose the method according to claim 10, further comprising: storing precise block-based data regarding the errors in the SSD (Patapoutian [0073]); and once the suspect block has been identified, determining whether the suspect block is predicted to fail responsive to both the precise block-based data and the device-based log data (Huang [0038]). Claim 11 is rejected on a similar basis as claim 3.
Regarding claim 12, Huang further discloses the method according to claim 11, wherein determining whether the suspect block is predicted to fail responsive to both the precise block-based data and the device-based log data includes determining whether the suspect block is predicted to fail responsive to both the precise block-based data and the device-based log data selectively for the suspect block ([0038]). Claim 12 is rejected on a similar basis as claim 4.
Regarding claim 13, Patapoutian and Huang further disclose the method according to claim 11, further comprising retiring the suspect block based at least in part on the precise block-based data and the device-based log data (Patapoutian [0074] and [0038] and [0040] and [0063]). Claim 13 is rejected on a similar basis as claim 5.
Regarding claim 15, Patapoutian further discloses the method according to claim 10, wherein identifying the first block as the suspect block based at least in part on the device-based log data includes deriving approximate block- based data from the device-based log data ([0071] and [0081]). Claim 15 is rejected on a similar basis as claim 7.  
Regarding claim 18, Patapoutian and Huang do not explicitly disclose the article according to claim 17, wherein: the errors in the SSD include a first contiguous set of errors and a second contiguous set of errors; and storing the device-based log data about the errors in the SSD include storing the device-based log data for the second contiguous set of the errors. Regarding this limitation Minamimoto discloses in Paragraphs [0034] and [0063-0064] that the error log is designed to store a specific number of errors which is found analogous to the second contiguous set of errors. Claim 18 is rejected on a similar basis as claim 2.
Regarding claim 19, Patapoutian and Huang further disclose the article according to claim 18, wherein the non-transitory storage medium has stored thereon further instructions that, when executed by the machine, result in: storing precise block-based data regarding the errors in the SSD (Patapoutian [0073]); and once the suspect block has been identified, determining whether the suspect block is 5predicted to fail responsive to both the precise block-based data and the device-based log data (Huang [0038]). Claim 19 is rejected on a similar basis as claim 3.  
Regarding claim 20, Huang further discloses the article according to claim 19, wherein determining whether the suspect block is predicted to fail responsive to both the precise block-based data and the device-based log data includes determining whether the suspect block is predicted to fail responsive to both the precise 10block-based data and the device-based log data selectively for the suspect block (Huang [0038]). Claim 20 is rejected on a similar basis as claim 4.
Regarding claim 21, Patapoutian discloses identifying blocks based on errors in order to change data capacity of the blocks as corrective action; however, Patapoutian does not explicitly disclose the method according to claim 9, wherein identifying the first block as the suspect block based on at least in part on the device-based log data includes identifying the first block as the suspect block based at least in part on a change in the device-based log data. Regarding this limitation, Minamimoto discloses in previously cited Paragraph [0034] that the latest error information may be identified in the error log and this information is updated over time as disclosed in Paragraph [0069]. Furthermore, Minamimoto disclose in Paragraph [0027] “The management information, which is managed in the volatile management table 22, includes logical transformation information showing the relationship between a logical address, which is used in the host 1, and a storage position (physical address) on the NAND flash 10 in which data are stored, block use/non-use information showing whether each block of the NAND flash 10 is in use, bad block information for identifying a bad block which cannot be used as a storage area because of a large number of errors, etc.” Herein bad blocks are identified for non-use based on error information. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine bad blocks through updated information in order to make the determination based on more accurate information regarding the latest performance of the respective block.
Regarding claim 22, Minamimoto further discloses the SSD according to claim 2, wherein the first contiguous set of errors and the second contiguous set of errors do not intersect ([0034] and [0064]). Herein it is disclosed that each entry into the log data is distinct for each error to be written. Therefore, one of ordinary skill in the art may recognize that the errors recorded do not intersect as they each refer to individual errors.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patapoutian in view of Huang and further in view of Minamimoto and still further in view of Krishnan et al. (US 2018/0113773).

Regarding claim 6, Patapoutian, Huang and Minamimoto do not explicitly disclose the SSD according to claim 3, wherein the verification firmware implements one of a Random Forest, a Logistic Regression, an Outlier Detection analysis, and an Anomaly Detection analysis to the precise block-based data and the device-based log data. Regarding this limitation, Krishnan discloses in Paragraphs [0023] and [0030] “[0023] Anomalies in the real-time data 162 which can lead to application failures are identified by the predictive data model 120. Anomalies may include a combination of error codes which the predictive data model 120 is trained to identify as leading to a high probability of application failure. When the real-time data 162 is analyzed using the predictive data model 120, the likelihood or probabilities of application failures are obtained. These probabilities can be compared to a predetermined threshold probability to identify those anomalies or incident patterns that may result in application failures. Using historical information from the application logs 164, the predictive data model 120 can be trained to recognize severities of the anomalies which may vary from those which can be disregarded to those which indicate an imminent application failure. Consequently, the predictive data model 120 can be trained to identify outliers or anomalies that may be indicative of application performance issues. [0030] The model generator 112 includes further instructions 208 to select features in order to select a subset of the created features for generating the predictive data model 120. In an example, the created features can be applied to the application logs 164 using supervised learning techniques such as the random forest model in order to select the subset of features which have a high likelihood or high probability of predicting the target. The features thus selected by the instructions 208 are employed in the predictive data model 120 which is used for analyzing the real-time data 162.” Herein it is disclosed by Krishnan use of a predictive model for identifying what may be considered anomalies or outliers. Furthermore, the random forest model is disclosed as a technique which may have a high probability of predicting the target. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a predictive model as disclosed by Krishnan in the operation of the flash storage device controller in Patapoutian in order to anticipate predictive failure based on real time information retrieved from recent operation. Patapoutian, Huang, Minamimoto and Krishnan are analogous art because they are from the same field of endeavor of anticipating operation failure.
Regarding claim 14, Patapoutian, Huang and Minamimoto do not explicitly disclose the method according to claim 11, wherein determining whether the suspect block is predicted to fail responsive to both the precise block-based data and the device-based log data includes applying one of a Random Forest, a Logistic Regression, an Outlier Detection analysis, and an Anomaly Detection analysis to the precise block-based data and the device-based log data. Regarding this limitation, Krishnan discloses in Paragraphs [0023] and [0030] use of a predictive model for identifying what may be considered anomalies or outliers. Furthermore, the random forest model is disclosed as a technique which may have a high probability of predicting the target. Claim 14 is rejected on a similar basis as claim 6.

s 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patapoutian in view of Huang and further in view of Minamimoto and still further in view of Gupta et al. (US 2016/0292025).

Regarding claim 8, Patapoutian, Huang, and Minamimoto does not explicitly disclose the SSD according to claim 2, wherein the SSD is configured to execute the identification firmware periodically. Regarding this limitation, Gupta discloses in Paragraphs [0017] and [0065] “[0017] The embodiments described herein provide a technique for predicting failure of one or more storage devices, such as solid state drives (SSDs), of a storage array serviced by a storage system (node) and for establishing one or more threshold conditions for replacing the SSDs of the storage array. To that end, the predictive technique periodically monitors soft and hard failures of the SSDs (e.g., from Self -Monitoring, Analysis and Reporting Technology), as well as various usage counters pertaining to input/output (I/O) workloads and response times of the SSDs. A heuristic procedure may then be performed that combines the monitored results to calculate the predicted failure and recommend replacement of the SSDs using one or more thresholds based on current usage and failure patterns of the SSDs. [0065] The technique, thus, provides preventative measures in view of observed (and reported) errors which, if not pursued, may result in an onerous situation for a system administrator or cause a catastrophic failure beyond the redundancy ability of the storage array. It should be noted that the errors observed (e.g., SMART data) in accordance with the predictive technique are SSD-based errors that facilitate the predictive analysis (i.e., predicted failure) and determinations described herein.” Herein it is disclosed by Gupta that monitoring may be performed on a periodic basis. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the evaluation periodically in order to predict system failure as noted by Gupta in Paragraph [0017]. Patapoutian, Huang, Minamimoto, and Gupta are analogous art because they are from the same field of endeavor of predicting storage failure.
Regarding claim 16, Patapoutian, Huang, and Minamimoto do not explicitly disclose the method according to claim 10, further comprising periodically identifying a 15new suspect block based at least in part on the device-based log data. Regarding this limitation, Gupta discloses in Paragraphs [0017] and [0065] that monitoring may be performed on a periodic basis. Claim 16 is rejected on a similar basis as claim 8.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pei et al. (US 2011/0063918) – Paragraph [0094] wherein marking blocks as suspect which are prone to failure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135